—In a proceeding to validate a certificate nominating Walter N. Iwachiw as a candidate of the Green Party for the public office of Councilman, Town of Huntington, County of Suffolk, in a general election to be held on November 2, 1999, the petitioner appeals from a final order of the Supreme Court, Suffolk County (Gowan, J.), dated October 20, 1999, which, upon granting the application of the respondents Board of Elections of Suffolk County, Marlene Budd, and Steve Israel to dismiss the proceeding, dismissed the proceeding.
Ordered that the final order is affirmed, without costs or disbursements.
Pursuant to Election Law § 6-128 (2), the certificate of nomination of a candidate of a new political party must be filed no later than seven weeks preceding the general election. The Supreme Court properly determined that the Green Party is a new party. Therefore, Election Law § 6-128 (2) governs the filing of the certificate of nomination of the petitioner Walter N. Iwachiw as a Green Party candidate for the office of Councilman, Town of Huntington, in the general election on November 2, 1999. The petitioner’s certificate of nomination, which was -filed on September 20, 1999, was untimely and was properly rejected by the Board of Elections of Suffolk County.
We reach no other issue. O’Brien, J. P., Santucci, Friedmann and Smith, JJ., concur.